Appeal from a *847judgment of the County Court of Washington County (Berke, J.), rendered July 16, 1993, convicting defendant upon his plea of guilty of the crime of arson in the third degree.
Defendant urges that, due to his young age and the alcohol and emotional problems he suffered at the time of the offense, the sentence imposed of IV2 to 15 years in prison is harsh and excessive. The record, however, reveals that defendant pleaded guilty to the crime of arson in the third degree in satisfaction of seven other counts in the indictment and was advised that imposition of the harshest sentence for this crime was part of the plea. In view of this, as well as the fact that defendant was a second felony offender and the sentence imposed was within the statutory parameters, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.